--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
SEPARATION AGREEMENT AND RELEASE


magicJack Vocaltec Ltd. (the “Company”) and Timothy McDonald (“Employee”) have
agreed that Employee’s employment will terminate effective as of 5pm EST on June
5, 2015 (the “Separation Date”).  Employee will receive severance in accordance
with the terms of his Employment Agreement between the Company and Employee
dated December 13, 2013 (the “Employment Agreement”).  Employee will also
receive additional compensation in connection with his separation of employment
to which he would not otherwise be entitled under the Employment Agreement.


In exchange for the good and valuable consideration set forth below, the
sufficiency and receipt of which is hereby acknowledged, and in compliance with
the terms of Section 7.A. of the Employment Agreement, Employee and the Company
hereby agree as follows:


1.
Employment Agreement.  Employee and the Company acknowledge and agree that (a)
the Employment Agreement is hereby terminated subject to survival of the
provisions of Section 8 thereof as set forth therein, and (b) termination of the
Employment Agreement shall be considered a termination by the Company without
“Cause” as such term is defined in the Employment Agreement.



2.
Releases.



(a)               Employee agrees that by executing this Separation Agreement
and Release (“Release”) he does hereby, for himself, his heirs, executors,
administrators, representatives, successors and assigns, release and forever
discharge the Company and its attorneys, present and former employees, agents,
present and former officers, directors, parents, subsidiaries, divisions, and
all affiliated or related companies, predecessors, successors, assigns or
representatives, and all persons acting for, by, through, under or in concert
with any of them (collectively, “Released Parties”), of and from any and all
claims, demands, causes of action, suits, debts, accounts, claims for attorney’s
fees, interest, expenses and costs, damages, judgments, and executions of any
nature whatsoever, which Employee, his heirs, executors, administrators,
representatives, successors, or assigns, had or now has, from the beginning of
time to the date hereof, against the Company and the Released Parties, whether
known or unknown, whether based in contract or tort, or on Title VII of the
Civil Rights Act, the Americans With Disabilities Act, the Age Discrimination in
Employment Act, including the Older Workers’ Benefit Protection Act, the Family
Medical Leave Act, or any other federal or state statute, common law, rule or
regulation.  Employee acknowledges that by signing this Release, Employee is
waiving his rights to bring any claim of any sort related to his employment or
resignation of employment with the Company.  Notwithstanding the foregoing, the
Company acknowledges and agrees that the foregoing release does not apply to any
of the Company’s obligations under this Release or any of the Company’s
remaining severance obligations to Employee arising from the Company’s
termination of the Employment Agreement.


(b)               Company agrees that, by executing this Release,  Company does
hereby, for itself, its wholly owned subsidiaries and their respective
successors and assigns, release and forever discharge Employee of and from any
and all claims, demands, causes of action, suits, debts, accounts, claims for
attorney’s fees, interest, expenses and costs, damages, judgments, and
executions of any nature whatsoever, which Company, its wholly owned
subsidiaries or their respective successors or assigns, had or now have, from
the beginning of time to the date hereof, against Employee, whether known or
unknown, whether based in contract or tort, or any federal or state statute,
common law, rule or regulation.  Notwithstanding the foregoing, Employee
acknowledges and agrees that the foregoing release does not apply to any of
Employee’s obligations under this Release or any of the Employee’s obligations
under the Employment Agreement which survive its termination.


 
Page 1 of 6

--------------------------------------------------------------------------------

 



 
3.
Consideration. In consideration for executing this Release, and assuming that
prior to the Separation Date, Employee has returned all of the Company’s
property, including but not limited to any items containing the Company’s
confidential information and trade secrets, the Company agrees to pay Employee a
total sum of $500,000.00 in accordance with the provisions of Section 7.A. of
the Employment Agreement (the “Severance Fund”). The Company shall pay the
Severance Fund in a lump sum no later than three (3) business days after the
Company’s receipt of a Confirmation of Acceptance attached to the ADEA Rider to
this Release as Attachment A. Payment of the Severance Fund will be subject to
applicable tax withholdings by the Company. Employee acknowledges the Severance
Fund is separation pay, and not earned wages or compensation.  Employee further
acknowledges and understands that no other compensation or expenses are
otherwise owed to him.

 
4.
Insurance Benefits. Beginning on the day after the Separation Date, Employee
shall be entitled to participate in COBRA benefits as provided under Federal
law. Employee shall be responsible for the full cost of any such continued
coverage under COBRA, provided that the Company will reimburse Employee for
COBRA costs paid by Employee during the twelve (12) month period following the
Separation Date.  Employee shall submit his request for reimbursement to the
Company’s Controller within 30 (thirty) days after each monthly payment for his
COBRA benefits.  Company shall issue reimbursement to Employee within 30
(thirty) days of receipt of Employee’s reimbursement request.



5.
Equity.  Employee is party to a Stock Option Agreement (the “Option Agreement”)
and a Restricted Stock Agreement (the “RSA”) with the Company each dated
December 13, 2013.  Employee acknowledges and agrees that (a) Employee’s option
to purchase shares under the Option Agreement is vested as to 185,544 of the
covered shares listed in the Option Agreement (the “Vested Options”), and (b)
Employee owns 24,410 of the Company’s shares issued under the Restricted Stock
Agreement (the “Restricted Shares”).  The Company agrees that all of the
Restricted Shares shall become vested and no longer subject to the restrictions
under the terms of the RSA immediately upon Employee’s execution of this
Release.  Employee acknowledges and agrees that he has no other right or
interest in any equity securities of the Company other than the Vested Options
and the Restricted Shares.

 
6.
Attorneys’ Fees. In the event any action is brought to enforce any provision of
this Release, the prevailing party shall be entitled to reasonable attorney fees
and costs from the other party.  The term “prevailing party” shall mean the
party that recovers an award from a judgment and/or any other court-ordered
relief.

 



7.
Confidentiality of Agreement. In further consideration of the covenants,
agreements, and payments, Employee agrees not to disclose, divulge or discuss,
either directly or indirectly, the terms or existence of this Release unless
such disclosure is required by legal process, or by reason of Employee seeking
to enforce the terms of this Release, except that Employee may disclose this
Agreement to his spouse and/or attorney or tax advisor.  If such limited
disclosures are made, Employee agrees to convey the confidentiality requirements
set forth herein, and any breach by Employee’s spouse, tax advisor or attorney
of these confidentiality obligations shall be considered a breach by Employee.



 
Page 2 of 6

--------------------------------------------------------------------------------

 
8.
No Oral Modification.  This Agreement may not be changed, modified or amended
except by a written amendment signed by Employee and an authorized officer of
the Company. This Agreement reflects the entire agreement of the parties, and
supersedes any prior oral or written agreements related to the same subject
matter, except that this Agreement does not extinguish any of Employee’s or
Company’s obligations under the Employment Agreement, the Option Agreement or
the RSA that survive their respective terminations.



9.
No Negative Remarks.  Employee covenants that he shall not engage in any pattern
of conduct that involves the making or publishing of written or oral statements
or remarks which are disparaging, deleterious or damaging to the integrity,
reputation or goodwill of the Released Parties.  Company covenants that neither
it nor any of its wholly owned subsidiaries will engage in any pattern of
conduct that involves the making or publishing of written or oral statements or
remarks which are disparaging, deleterious or damaging to the integrity,
reputation or goodwill of Employee.



10.
Confidential Information. Employee represents and warrants that he has not,
directly or indirectly (i) disclosed, used, or allowed to be used any of the
Company’s confidential information or trade secrets, or (ii) retained or copied
any of the Company’s confidential information, data or documents, including but
not limited to employee lists, manuals, customer lists or information, and
sales, technical or financial data.  Employee further represents and warrants
that, at anytime in the future, he will not disclose or use in any way
confidential information or trade secrets which were learned by or disclosed to
him at any time during the course of his employment with the Company.



11.
Severability.  If any provision of this Agreement is held invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions shall in no way be affected or impaired thereby.



12.
Governing Law and Forum Selection. This Agreement shall be interpreted in
accordance with the substantive laws of the State of New Jersey, without regard
to any conflict of laws provisions.  Any action brought to enforce any provision
of this Agreement shall be brought in the federal or state courts of New Jersey.



13.
Voluntary. Employee acknowledges that he has entered into this Release freely
and voluntarily.



 
Page 3 of 6

--------------------------------------------------------------------------------

 


I HAVE READ AND UNDERSTAND AND AGREE TO BE BOUND BY THE ABOVE RELEASE.  I HAVE
BEEN ADVISED TO SEEK THE ADVICE OF AN ATTORNEY OF MY CHOOSING.  I HAVE SIGNED
THIS RELEASE FREELY AND VOLUNTARILY.
 

Dated:___________________     
______________________________
Timothy McDonald
          Dated:___________________     
______________________________
Gerald T. Vento
Chief Executive Officer
magicJack VocalTec Ltd.
 

 
 
Page 4 of 6

--------------------------------------------------------------------------------

 
ADEA RIDER


By the terms of this Rider, Employee acknowledges that he/she is waiving rights
granted to employees over the age of 40 under the provisions of the Age
Discrimination in Employment Act (“ADEA”).  Employee has a period of forty-five
(45) days to consider signing this document.  If he enters this Agreement, he
may revoke his agreement at any time within a period of seven (7) days following
execution by tendering written notice of his revocation within that seven (7)
day period to the Company’s Chief Executive Officer.  If he does not revoke his
agreement, Employee agrees to deliver the Confirmation of Acceptance (Exhibit A)
to the Company’s Chief Executive Officer immediately after the expiration of the
seven (7) day reconsideration period.


By this document, the Company has advised Employee to consult with an attorney
of his/her choice before signing this Release.


I HAVE READ AND UNDERSTAND AND AGREE TO BE BOUND BY THE ABOVE RELEASE.  I HAVE
BEEN ADVISED TO SEEK THE ADVICE OF AN ATTORNEY OF MY CHOOSING.  I HAVE SIGNED
THIS RELEASE FREELY AND VOLUNTARILY.

Dated:___________________


______________________________
Timothy McDonald


 
Page 5 of 6

--------------------------------------------------------------------------------

 
SEVERANCE AGREEMENT AND RELEASE


EXHIBIT “A”


CONFIRMATION OF ACCEPTANCE
 
I, Timothy McDonald, acknowledge that at least seven (7) days have passed since
I signed the Severance Agreement and Release between the Company and me on June
5, 2015, and I have been afforded this seven day period to reconsider my
decision to enter the Severance Agreement and Release.  I confirm that I still
wish to enter this Severance Agreement and Release.  I have not and do not
intend to revoke my Severance Agreement and Release, including the waiver and
release of my rights under the Age Discrimination in Employment Act, as amended,
29 U.S.C. § 621 et seq., and affirm that I remain bound by all terms of the
Severance Agreement and Release.


Dated:___________________

 
______________________________
Timothy McDonald
 
Page 6 of 6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




